

117 HR 1410 IH: Support Our Schools Act
U.S. House of Representatives
2021-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1410IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2021Mr. Fitzpatrick introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo provide emergency relief for schools, and for other purposes.1.Short titleThis Act may be cited as the Support Our Schools Act. 2.Elementary and secondary school emergency relief fund(a)In generalIn addition to amounts otherwise available, there is appropriated to the Department of Education for fiscal year 2021, out of any money in the Treasury not otherwise appropriated, $128,554,800,000, to remain available through September 30, 2023, for providing grants to States in accordance with the same terms and conditions that apply to the Elementary and Secondary School Emergency Relief Fund of the Education Stabilization Fund for funding appropriated for fiscal year 2021, except that—(1)a State that receives a grant under this section shall use—(A)not less than 90 percent of such grant for subgrants to local educational agencies; and(B)not less than 5 percent of such grant to carry out, directly or through grants or contracts, activities to address learning loss by supporting the implementation of evidence-based interventions, such as summer learning, extended day comprehensive afterschool programs, or extended school year programs, and ensure such interventions respond to students’ academic, social, and emotional needs and address the disproportionate impact of the coronavirus on the student populations described in section 1111(h)(1)(C)(ii) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)(ii)); and(2)each local educational agency that receives funds from a subgrant under paragraph (1)(A) shall—(A)reserve not less than 20 percent of such funds to address learning loss through the implementation of evidence-based interventions, such as summer learning, extended day comprehensive afterschool programs, or extended school year programs, and ensure such interventions respond to students’ academic, social, and emotional needs and address the disproportionate impact of the coronavirus on the student populations described in section 1111(h)(1)(C)(ii) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)(ii)); and(B)using funds reserved under subparagraph (A), provide equitable services in the same manner as provided under section 1117 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6320) to students and teachers in non-public schools, as determined in consultation with representatives of non-public schools.(b)Public control of fundsControl of funds provided under subsection (a)(2)(B), and title to materials, equipment, and property purchased with such funds, shall be in a public agency, and a public agency shall administer such funds, materials, equipment, and property and shall provide such services (or may contract for the provision of such services with a public or private entity).3.Higher education emergency relief fundIn addition to amounts otherwise available, there is appropriated to the Department of Education for fiscal year 2021, out of any money in the Treasury not otherwise appropriated, $39,584,570,000, to remain available through September 30, 2023, for making allocations to institutions of higher education in accordance with the same terms and conditions that apply to the Higher Education Emergency Relief Fund of the Education Stabilization Fund for funding appropriated for fiscal year 2021, except that—(1)91 percent of such funds shall be allocated to each institution of higher education as defined in section 101 or section 102(c) of the Higher Education Act of 1965 (20 U.S.C. 1001, 1002(c)), and shall be apportioned using the same formula used to apportion funds to each such institution under such Higher Education Emergency Relief Fund;(2)1 percent of such funds shall be allocated to institutions of higher education as defined in section 102(b) of the Higher Education Act of 1965 (20 U.S.C. 1002(b)), and shall be apportioned using the same formula used to apportion funds to each such institution under such Higher Education Emergency Relief Fund;(3)an institution shall solely determine which students receive emergency financial aid grants under this section;(4)an institution receiving an allocation—(A)under paragraph (1) shall use not less than 50 percent of such allocation to provide emergency financial aid grants to students; and(B)under paragraph (2) shall use 100 percent of such allocation to provide emergency financial aid grants to students;(5)an institution receiving an allocation under paragraph (1) shall use a portion of such allocation to—(A)implement evidence-based practices to monitor and suppress coronavirus in accordance with public health guidelines; and(B)conduct direct outreach to financial aid applicants about the opportunity to receive a financial aid adjustment due to the recent unemployment of a family member or independent student, or other circumstances, described in section 479A of the Higher Education Act of 1965 (20 U.S.C. 1087tt);(6)notwithstanding paragraph (4)(A) or paragraph (5), an institution receiving an allocation under paragraph (1) a portion of which is apportioned according to a relative share (based on full-time equivalent enrollment or total number) of students who were Pell grant recipients and who were exclusively enrolled in distance education courses prior to the qualifying emergency shall use 100 percent of such portion to provide emergency financial aid grants to students; and(7)institutions required to remit payment to the Internal Revenue Service for the excise tax based on investment income of private colleges and universities under section 4968 of the Internal Revenue Code of 1986 for tax year 2019 shall not be subject to restrictions related to the amount of allocations or uses of funds applicable to such institutions under such Higher Education Emergency Relief Fund.4.Maintenance of effort and maintenance of equity(a)State maintenance of effort(1)In generalAs a condition of receiving funds under section 2, a State shall maintain support for elementary and secondary education, and for higher education (which shall include State funding to institutions of higher education and State need-based financial aid, and shall not include support for capital projects or for research and development or tuition and fees paid by students), in each of fiscal years 2022 and 2023 at least at the proportional levels of such State’s support for elementary and secondary education and for higher education relative to such State’s overall spending, averaged over fiscal years 2017, 2018, and 2019.(2)WaiverFor the purpose of relieving fiscal burdens incurred by States in preventing, preparing for, and responding to the coronavirus, the Secretary of Education may waive any maintenance of effort requirements associated with the Education Stabilization Fund.(b)State maintenance of equity(1)High-poverty local educational agenciesAs a condition of receiving funds under section 2, a State educational agency shall not, in fiscal year 2022 or 2023, reduce State funding (calculated on a per-pupil basis) for any high-poverty local educational agency in the State by an amount that exceeds the overall per-pupil reduction in State funds, if any, across all local educational agencies in such State in such fiscal year.(2)Local educational agencies with highest share of economically disadvantaged studentNotwithstanding paragraph (1), as a condition of receiving funds under section 2, a State educational agency shall not, in fiscal year 2022 or 2023, reduce State funding for any local educational agency that is part of the 20 percent of local educational agencies in the State with the highest percentage of economically disadvantaged students (based on the percentages of economically disadvantaged students served by all local educational agencies in the State on the basis of the most recent satisfactory data available from the Department of Commerce) below the level of funding provided to such local educational agencies in fiscal year 2019.(c)Local educational agency maintenance of equity for high-Poverty schoolsAs a condition of receiving funds under section 2, a local educational agency shall not, in fiscal year 2022 or 2023—(1)reduce per-pupil funding (from combined State and local funding) for any high-poverty school served by such local educational agency by an amount that exceeds—(A)the total reduction in local educational agency funding (from combined State and local funding) for all schools served by the local educational agency in such fiscal year (if any); divided by(B)the number of children enrolled in all schools served by the local educational agency in such fiscal year; or(2)reduce per-pupil, full-time equivalent staff in any high-poverty school by an amount that exceeds—(A)the total reduction in full-time equivalent staff in all schools served by such local educational agency in such fiscal year (if any); divided by(B)the number of children enrolled in all schools served by the local educational agency in such fiscal year.(d)DefinitionsIn this section:(1)The term high-poverty local educational agency means, with respect to a local educational agency in a State, a local educational agency that serves a higher percentage of economically disadvantaged students than the local educational agency that serves the median percentage of economically disadvantaged students, based on the percentages of economically disadvantaged students served by all local educational agencies in such State, on the basis of the most recent satisfactory data available from the Department of Commerce.(2)The term high-poverty school means, with respect to a school served by a local educational agency, a school that serves a higher percentage of economically disadvantaged students, as determined by any of the measures of poverty in section 1113 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6313) than the school that serves the median percentage of economically disadvantaged students based on the percentages of economically disadvantaged students—(A)at all schools served by such local educational agency; or(B)at all schools within each grade-span of such local educational agency.(3)The term overall per-pupil reduction in State funds means, with respect to a fiscal year—(A)the amount of any reduction in the total amount of State funds provided to all local educational agencies in the State in such fiscal year compared to the total amount of such funds provided to all local educational agencies in the State in the previous fiscal year; divided by(B)the aggregate number of children enrolled in all schools served by all local educational agencies in the State in the fiscal year for which the determination is being made.5.Outlying areasIn addition to amounts otherwise available, there is appropriated to the Department of Education for fiscal year 2021, out of any money in the Treasury not otherwise appropriated, $850,000,000, to remain available through September 30, 2023, for the Secretary of Education to allocate awards to the outlying areas on the basis of their respective needs, as determined by the Secretary, to be allocated not more than 30 calendar days after the date of enactment of this Act.6.Bureau of Indian EducationIn addition to amounts otherwise available, there is appropriated to the Department of Education for fiscal year 2021, out of any money in the Treasury not otherwise appropriated, $850,000,000, to remain available until expended, for the Secretary of Education to allocate to the Secretary of the Interior for awards, which awards shall be determined and funds for such awards allocated by the Secretary of the Interior not more than 30 calendar days after the date of enactment of this Act, for programs operated or funded by the Bureau of Indian Education, for Bureau-funded schools (as defined in section 1141(3) of the Education Amendments of 1978 (25 U.S.C. 2021(3))), and for Tribal Colleges or Universities (as defined in section 316(b)(3) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b)(3))).7.Gallaudet UniversityIn addition to amounts otherwise available, there is appropriated to the Department of Education for fiscal year 2021, out of any money in the Treasury not otherwise appropriated, $19,250,000, to remain available through September 30, 2023, for the Kendall Demonstration Elementary School, the Model Secondary School for the Deaf, and Gallaudet University under titles I and II of the Education of the Deaf Act of 1986 (20 U.S.C. 4301 et seq.) to prevent, prepare for, and respond to coronavirus, domestically or internationally, including to defray expenses associated with coronavirus (including lost revenue, reimbursement for expenses already incurred, technology costs associated with a transition to distance education, faculty and staff trainings, and payroll) and to provide financial aid grants to students, which may be used for any component of the student’s cost of attendance.8.Student aid administrationIn addition to amounts otherwise available, there is appropriated to the Department of Education for fiscal year 2021, out of any money in the Treasury not otherwise appropriated, $91,130,000, to remain available through September 30, 2023, for Student Aid Administration within the Department of Education to prevent, prepare for, and respond to coronavirus, domestically or internationally, including direct outreach to students and borrowers about financial aid, economic impact payments, means-tested benefits, and tax benefits for which they may be eligible.9.Howard UniversityIn addition to amounts otherwise available, there is appropriated to the Department of Education for fiscal year 2021, out of any money in the Treasury not otherwise appropriated, $35,000,000, to remain available through September 30, 2023, for Howard University to prevent, prepare for, and respond to coronavirus, domestically or internationally, including to defray expenses associated with coronavirus (including lost revenue, reimbursement for expenses already incurred, technology costs associated with a transition to distance education, faculty and staff trainings, and payroll) and to provide financial aid grants to students, which may be used for any component of the student’s cost of attendance.10.National Technical Institute for the DeafIn addition to amounts otherwise available, there is appropriated to the Department of Education for fiscal year 2021, out of any money in the Treasury not otherwise appropriated, $19,250,000, to remain available through September 30, 2023, for the National Technical Institute for the Deaf under titles I and II of the Education of the Deaf Act of 1986 (20 U.S.C. 4301 et seq.) to prevent, prepare for, and respond to coronavirus, domestically or internationally, including to defray expenses associated with coronavirus (including lost revenue, reimbursement for expenses already incurred, technology costs associated with a transition to distance education, faculty and staff training, and payroll) and to provide financial aid grants to students, which may be used for any component of the student’s cost of attendance.11.Institute of Education SciencesIn addition to amounts otherwise available, there is appropriated to the Department of Education for fiscal year 2021, out of any money in the Treasury not otherwise appropriated, $100,000,000, to remain available through September 30, 2023, for the Institute of Education Sciences established under part A of title I of the Education Sciences Reform Act of 2002 (20 U.S.C. 9511 et seq.) to carry out research related to addressing learning loss caused by the coronavirus among the student populations described in section 1111(h)(1)(C)(ii) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)(ii)) and to disseminate such findings to State educational agencies and local educational agencies and other appropriate entities.12.Program administrationIn addition to amounts otherwise available, there is appropriated to the Department of Education for fiscal year 2021, out of any money in the Treasury not otherwise appropriated, $15,000,000, to remain available through September 30, 2024, for Program Administration within the Department of Education to prevent, prepare for, and respond to coronavirus, domestically or internationally, and for salaries and expenses necessary to implement this Act.13.Office of inspector generalIn addition to amounts otherwise available, there is appropriated to the Department of Education for fiscal year 2021, out of any money in the Treasury not otherwise appropriated, $5,000,000, to remain available until expended, for the Office of Inspector General of the Department of Education, as authorized by section 211 of the Department of Education Organization Act (20 U.S.C. 3422), to prevent, prepare for, and respond to coronavirus, domestically or internationally, including for salaries and expenses necessary for oversight, investigations, and audits of programs, grants, and projects funded under this Act to respond to coronavirus.14.Modification of revenue requirements for proprietary institutions of higher education(a)In generalSection 487(a)(24) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(24)) is amended by striking funds provided under this title and inserting Federal funds that are disbursed or delivered to or on behalf of a student to be used to attend such institution (referred to in this paragraph and subsection (d) as Federal education assistance funds).(b)Implementation of non-Federal revenue requirementSection 487(d) of the Higher Education Act of 1965 (20 U.S.C. 1094(d)) is amended—(1)in the subsection heading, by striking Non-title IV and inserting Non-Federal; and(2)in paragraph (1)(C), by striking funds for a program under this title and inserting Federal education assistance funds.15.National endowment for the artsIn addition to amounts otherwise available, there is appropriated for fiscal year 2021, out of any money in the Treasury not otherwise appropriated, $135,000,000, to remain available until expended, under the National Foundation on the Arts and the Humanities Act of 1965 (20 U.S.C. 951 et seq.), as follows:(1)Forty percent shall be for grants, and relevant administrative expenses, to State arts agencies and regional arts organizations that support organizations’ programming and general operating expenses to cover up to 100 percent of the costs of the programs which the grants support, to prevent, prepare for, respond to, and recover from the coronavirus.(2)Sixty percent shall be for direct grants, and relevant administrative expenses, that support organizations’ programming and general operating expenses to cover up to 100 percent of the costs of the programs which the grants support, to prevent, prepare for, respond to, and recover from the coronavirus.16.National endowment for the humanitiesIn addition to amounts otherwise available, there is appropriated for fiscal year 2021, out of any money in the Treasury not otherwise appropriated, $135,000,000, to remain available until expended, under the National Foundation on the Arts and the Humanities Act of 1965 (20 U.S.C. 951 et seq.), as follows:(1)Forty percent shall be for grants, and relevant administrative expenses, to State humanities councils that support humanities organizations’ programming and general operating expenses to cover up to 100 percent of the costs of the programs which the grants support, to prevent, prepare for, respond to, and recover from the coronavirus.(2)Sixty percent shall be for direct grants, and relevant administrative expenses, that support humanities organizations’ programming and general operating expenses to cover up to 100 percent of the costs of the programs which the grants support, to prevent, prepare for, respond to, and recover from the coronavirus.17.Institute of museum and library servicesIn addition to amounts otherwise available, there is appropriated for fiscal year 2021, out of any money in the Treasury not otherwise appropriated, $200,000,000, to remain available until expended, to carry out the Library Services and Technology Act (20 U.S.C. 9121 et seq.) as authorized under subtitle B of the Museum and Library Services Act (20 U.S.C. 9121 et seq.), including for administrative costs authorized under section 210C of such Act (20 U.S.C. 9111), except that—(1)section 221(b)(3)(A) of the Library Services and Technology Act shall be applied by substituting $2,000,000 for $680,000 and by substituting $200,000 for $60,000; and(2)section 221(b)(3)(C) and subsections (b) and (c) of section 223 of such Act shall not apply to funds provided under this section.18.COVID–19 response resources for the preservation and maintenance of Native American languages(a)Section 816 of the Native American Programs Act of 1974 (42 U.S.C. 2992d) is amended by adding at the end the following:(f)In addition to amounts otherwise available, there is appropriated for fiscal year 2021, out of any money in the Treasury not otherwise appropriated, $10,000,000 to remain available until expended, to carry out section 803C(g) of this Act..(b)Section 803C of the Native American Programs Act of 1974 (42 U.S.C. 2991b–3) is amended by adding at the end the following:(g)Emergency grants for Native American language preservation and maintenanceNot later than 180 days after the effective date of this subsection, the Secretary shall award grants to entities eligible to receive assistance under subsection (a) to ensure the survival and continuing vitality of Native American languages during and after the public health emergency declared by the Secretary pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to the COVID–19 pandemic..